Citation Nr: 9923760	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96-22 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
a right tibia fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1995 to November 
1995.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which service 
connection was granted and a noncompensble disability 
evaluation was assigned for the residuals of a right tibia 
fracture.

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a SOC 
concerning the issue involving the right testicle, as the 
document adding that issue to the appeal "mistakenly treated 
the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Id. at 132, 
emphasis in the original.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to the issue 
involving the right testicle was not properly before it, on 
the basis that a substantive appeal had not been filed. 

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The SOC 
did provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeal was from the RO's initial assignment 
of a disability evaluation.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a NOD following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a NOD from the denial of a 
claim for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a compensable disability evaluation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1883).  Therefore, the 
Board will not remand this matter solely for a re-
characterization of the issue in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations. In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own. Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran's service connected residuals of a right 
tibia fracture are currently manifested by slight limitation 
of right knee movement without X-ray evidence of arthritis 
and are otherwise asymptomatic.



CONCLUSION OF LAW

The criteria for a compensable evaluation for the residuals 
of a right tibia fracture are not met.  38 U.S.C.A. § 1110, 
5107 (West 1991); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.31, 
4.40, 4.45, 4.48, 4.59, Diagnostic Code 5299-5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

In March 1998 the Board remanded this claim for further 
development including examination to determine the nature and 
extent of the veteran's right leg disability under the 
provisions of DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), 
VAOPGCPREC 23-97 (July 1, 1997), and Esteban v. Brown, 6 Vet. 
App. 259 (1994).  A review of the record shows that the RO 
proffered the veteran examinations for bones, joints, muscle 
injury, and feet in November 1998.  The reports are of 
record.  In addition, the RO issued a supplemental statement 
of the case in March 1999 in which it indicated it had 
considered 38 C.F.R. §§ 4.40 and 4.45 as well as VAOPGCPREC 
23-97 in evaluating the veteran's right leg disability.  The 
Remand also directed the RO to obtain records of treatment 
accorded the veteran by health care providers he identified.  
However, the record does not show that the veteran responded 
to the RO's June 1998 request for this information.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  In the present case, service medical 
records show that in August 1995, the veteran sustained a 
slightly comminuted but nondisplaced proximal tibial fracture 
in his right leg.  He was treated with an immobilizing cast 
and convalescence.  The report of a Physical Evaluation Board 
(PEB), dated in September 1995, shows the veteran was found 
unfit for duty and was diagnosed with fracture of the right 
tibia.  In March 1996 the RO granted service connection for 
status post fracture of right tibia, awarding a zero percent 
evaluation effective from November 1995.  This evaluation has 
been confirmed and continued to the present.

The veteran has appealed the assignment of a noncompensable 
evaluation for his right leg disability.  He contends that he 
experiences pain, weakness, stiffness, swelling, instability, 
and giving way.  After review of the record, the Board finds 
that the evidence of record does not support the assignment 
of a compensable rating for the residuals of a right tibia 
fracture.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Board notes that the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
an accurate evaluation, but they do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The current noncompensable rating for the residuals of a 
right tibia fracture knee was assigned under Diagnostic Code 
5299-5262, for a right leg condition rated analogous to 
impairment of the tibia and fibula.  See 38 C.F.R. § 4.27 
(1998).  Under Diagnostic Code 5262, malunion of the tibia 
and fibula warrants a 10 percent evaluation with "slight" 
ankle or knee disability, a 20 percent evaluation with 
"moderate" ankle or knee disability, and a 30 percent 
evaluation with "marked" ankle or knee disability.  
However, the medical evidence of record does not show that 
the required manifestations for a higher evaluation under 
this diagnostic code are present.  Specifically, VA 
examinations for bones and joints, conducted in November 
1998, reveal objective observations of no painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, guarding of movement, deformity, 
angulation, false motion, shortening, intra-articular 
involvement, malunion, nonunion, loose motion, or false 
joint.  The examiner further noted no constitutional signs of 
bone disease, indicated he was unable to palpate any callus 
along the tibia, and stated he found no evidence of muscle 
atrophy or changes in condition of the skin which would 
indicate disuse.  The veteran's gait was good and without 
limp.  The examiner stated, specifically, that he could find 
no other objective manifestation demonstrating disuse or 
functional impairment.  There are thus no symptoms that can 
be evaluated under this diagnostic code.

After consideration of the evidence, the Board finds that the 
criteria for a compensable evaluation under Diagnostic Code 
5299-5262 are not met.  Specifically, the evidence of record 
simply does not establish that the veteran's right leg 
disability exhibits any symptomatology whatsoever that may be 
evaluated under this diagnostic code.

In VAOPGCPREC 23-97 (July 1, 1997), it was held that where 
the manifestations of a condition create a separate 
disability, the symptomatology of which neither duplicates 
nor overlaps that of another condition, assigning a separate 
rating under the appropriate diagnostic code does not violate 
the provisions of 38 C.F.R. § 4.14, which prohibits 
evaluating the same manifestations of a condition, albeit 
diagnosed variously, under different ratings.  The opinion 
held, for example, that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003, for arthritis, and 5257, for 
instability.  See also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  Thus, in addition to considering whether an 
increased evaluation for the residuals of a right tibia 
fracture are warranted under Diagnostic Code 5299-5262, the 
Board will also analyze whether compensable evaluations are 
warranted for any other manifestations that may be rated 
under Diagnostic Codes 5003-5010, 5256, 5257, 5258, 5259, 
5260, 5261, and 5263.

Additional compensable evaluations are available for 
limitation of the veteran's right knee joint motion measuring 
45 degrees or less flexion or 10 degrees or less extension 
under Diagnostic Codes 5260 and 5261.  However, the medical 
evidence of record does not show that the required 
manifestations are present.  Range of right knee joint motion 
is recorded in November 1998 as measuring zero to 115 
degrees.  The examiner further indicated that the veteran 
stopped moving his knee when he felt pain, thus the Board 
notes that the examiner accounted for painful motion in the 
measurements recorded.  Yet, while the veteran does manifest 
limited right knee joint motion, it is not compensable under 
these diagnostic codes.

Where the veteran exhibits noncompensable, limited knee joint 
motion, he may be entitled to compensation under Diagnostic 
Codes 5003-5010.  Under Diagnostic Code 5003, arthritis 
evidenced by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.) unless the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes.  Where knee joint motion is 
noncompensable under Diagnostic Codes 5260 and 5261, a rating 
of 10 percent may be awarded for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is assigned for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned for X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  The 20 percent 
and 10 percent ratings based on x-ray findings will not be 
combined with ratings based on limitation of motion, nor will 
they be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
X-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating would be applied to the 
joint under Diagnostic Code 5003.  

Nonetheless, in the present case, there is no X-ray evidence 
of degenerative changes in the veteran's right knee.  Rather, 
results of X-rays taken in conjunction with these 
examinations revealed an old healed fracture.  The examiner 
diagnosed a fracture in the right upper third of the tibia 
with solid healing, no loss of function due to pain, and no 
or minimal involvement of the joint.   He further found no 
deformity, angulation, false motion, shortening, intra-
articular involvement, malunion, nonunion, loose motion, or 
false joint, and no constitutional signs of bone disease.

Additional evaluations would also be warranted for ankylosis 
under Diagnostic Code 5256, recurrent subluxation or lateral 
instability under Diagnostic Code 5257, dislocated semilunar 
cartilage or the symptomatic removal of semilunar cartilage 
under Diagnostic Codes 5258 and 5259, or acquired traumatic 
genu recurvatum under Diagnostic Code 5263.  However, again, 
the medical evidence of record simply does not establish that 
the required manifestations are present.  Rather, as 
discussed above, the medical evidence of record does not show 
that the veteran's right knee is fused, either by surgery or 
disease.  In addition, the medical evidence of record does 
not establish that he underwent a meniscectomy.  Moreover, 
the examiner found no effusion, instability, weakness, 
redness, abnormal movement, or deformity.  Furthermore, range 
of right knee joint measurements were recorded at zero to 115 
degrees.

Finally, the Schedule provides compensable evaluations for 
manifestations of the veteran's right leg disability that may 
involve residuals of injury to right leg muscles or residuals 
of injury involving the right foot and ankle.  However, 
again, the medical evidence of record simply does not 
establish that such symptoms are present.  The November 1998 
VA examinations for muscles and feet indicate that the 
veteran specifically stated he incurred no injury to his 
muscles or right foot.  Moreover, in the other examination 
reports, the examiner noted objective findings of no muscle 
atrophy or changes in condition of the skin which would 
indicate disuse, no painful motion, instability, weakness, 
tenderness, abnormal movement, guarding of movement, 
deformity, angulation, false motion, shortening, intra-
articular involvement, malunion, nonunion, loose motion, or 
false joint.  There were no constitutional signs of bone 
disease and X-rays taken in conjunction with the reports 
evidenced an old, healed fracture.  The examiner diagnosed a 
fracture of the right upper tibia with solid healing, no or 
minimal involvement of the joint, and no loss of function due 
to pain.

After consideration of the evidence, the Board finds that the 
criteria for additional compensable evaluations for arthritis 
under Diagnostic Codes 5003-5010, ankylosis under Diagnostic 
Code 5256, dislocated or symptomatic removal of semilunar 
cartilage under Diagnostic Codes 5258 and 5259, acquired genu 
recurvatum under Diagnostic Code 5263, or for muscle injury 
or other injury of the right foot or ankle are not met.  
Specifically, there is no evidence of arthritis, ankylosis, 
dislocated semilunar cartilage with locking or effusion in 
the right knee joint, meniscectomy, genu recurvatum, 
impairment of the right leg muscles, or impairment of the 
right foot or right ankle.

This does not, however, preclude the granting of a higher 
evaluation for this disability than has been granted herein.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, a compensable 
evaluation is provided for symptomatic impairment of the 
tibia and fibula.  In addition, additional compensable 
ratings are provided for other impairment of the right leg 
involving the right knee joint, muscles, right foot, and 
right ankle joint.  The medical evidence, however, reflects 
that the required manifestations are not present.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The record does not show that the 
veteran has required hospitalization or frequent treatment 
for the residuals of his right tibia fracture.  And, while he 
has indicated that his right leg disability interferes with 
his work in construction, he reported only that it bothers 
him on some days.  The medical evidence does not show he 
requires a brace or appliance, or that he has actually missed 
work due to his right leg disability.  Thus, the evidence 
cannot show that the impairment resulting from his right leg 
disability markedly interferes with his employment.  Thus, 
there is no evidence that the impairment resulting solely 
from the residuals of the right tibia fracture warrants 
extra-schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
the residuals of the right tibia fracture is adequately 
compensated by the zero percent schedular evaluation under 
Diagnostic Code 5299-5262.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1998) is not 
warranted.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of limitation of movement 
were noted by the examiner; and considered in the range of 
right knee joint motion recorded.  Yet, the examiner 
objective found no other painful motion, weakness, 
tenderness, abnormal movement, guarding of movement, muscle 
atrophy, or changes in condition of the skin indicative of 
disuse.  Rather, the examiner specifically found no other 
objective manifestation demonstrating disuse of functional 
impairment and diagnosed fracture of the right upper tibia 
with solid healing, no loss of function due to pain, and no 
or minimal involvement of the joint.  Consequently, the 
veteran's complaints of pain, weakness, stiffness, swelling, 
instability, and giving away, by themselves, do not support 
an assignment of a compensable evaluation.  As discussed 
above, the rating now assigned for the right leg disability 
accounts for the painful motion demonstrated.  The presence 
of other factors listed in 38 C.F.R. § 4.45, are either not 
contended or not shown.


ORDER

A compensable evaluation for the residuals of a right tibia 
fracture is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

